DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 16-18, 32, 34, 35, 40, 41, 43-46, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brugge US 2010/0317751, in view of Jamal US 2013/0319231. 
Regarding claims 1, 11, 40, 43 and 44, the US’7751 reference teaches a process for extraction of hydrogen from a gas mixture comprising constituents such as hydrogen, carbon monoxide, nitrogen and carbon dioxide (Abstract).  The reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]).  In one embodiment the reference specifies that the gas mixture is syngas from partial oxidation that has been subjected to water-gas shift to increase the amount of hydrogen and decrease the amount of carbon monoxide (Para [0021]).  The shift step is considered as the processing unit that produces an enhanced gas.  The ratio of H2:CO is greater in the enhanced gas since the amount of monoxide is decreased in the shift.  The reference then captures hydrogen from the enhanced gas mixture by a selective membrane (Para [0029]).  This will yield a hydrogen rich stream and a tail gas with nitrogen and carbon dioxide with any other remaining constituents.  The H2 selective membrane separation section is considered as the purification unit. 
The difference between the invention of US’7751 and that of claims 1 and 43 is that claims 1 and 43 require the purification unit to have a separate N2 removal unit and a CO2 removal unit.  The US’7751 reference does not separate these two remaining constituents.  
US’9231 teaches a system for removal of gases from a gas stream using a membrane and liquid solvent based system (Abstract).  The reference shows an embodiment where flue gas from a coal+air power plant is treated in a water knockout drum (See 88 in Fig. 7).  The gas leaving the knock out drum enters the membrane module, where CO2 selectively diffuses to the permeate side.  The solvent enters the permeate side of the membrane 90 in a counter current manner and absorbs the CO2 present in the permeate (which is more clearly shown in FIG. 2).  The absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane.  Some N2 may also diffuse to the other side (Para [0059]).  This step is considered as a nitrogen separation or removal step.  This separation unit is considered as the first separation unit.  The permeate is sent to downstream membrane separation unit for CO2 recovery (Para [0090]).  This is considered as a second separation unit.  The retentate (or tail gas) from the second (or the downstream) membrane separation unit is recycled back upstream to the first membrane unit. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the two membrane separation steps after the H2 selective membrane as part of the purification unit of US’7751.  One would be motivated to do so in an effort to further separate nitrogen from CO2 from the tail gas. 
A further difference is that the US’7751 reference does not teach that the feedstock being processed is from a combustion engine. 
However, the US’7751 reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]).  The reference also teaches using natural gas reforming as the source of the gas mixture to be treated (Para [0003]).  The reference does not specify an internal combustion engine specifically.
However, a person of ordinary level of skill in the art would be motivated to use any source of the gas to be cleaned as long as the constituents to be removed are present.  The references are directed to address separation of hydrogen, carbon oxides and nitrogen.  These will be the constituents of the exhaust of an internal combustion engine. 
Regarding claim 2, The US’9231 reference teaches that the gas leaving the knock out drum enters the membrane module, where CO2 selectively diffuses to the permeate side.  The solvent enters the permeate side of the membrane 90 in a counter current manner and absorbs the CO2 present in the permeate (which is more clearly shown in FIG. 2).  The absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane.  Some N2 may also diffuse to the other side (Para [0059]).  This step is considered as a nitrogen separation or removal step.  The permeate is sent to downstream membrane separation unit for CO2 recovery (Para [0090]).  This means that the permeate from the first membrane is sent to the second membrane separation.  This will remove both N2 and CO2. 
Regarding claim 9, the US’7751 teaches a hydrogen/carbon monoxide ratio is between 0.5-5 (Para [0012]).  The reference is not limited to a single source of the source gas.  Thus, it is understood that the various source gases will have varying ratios of H2:CO. 
Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I).
Regarding claim 16, the US’9231 reference teaches a membrane separation unit to retain N2 (Para [0059]).
Regarding claims 17 and 18, the US’7751 teaches using a polymer hydrogen selective membrane (Para [0029]).
Regarding claims 32 and 50, the US’7751 reference teaches that the hydrogen rich permeate has up to 98% hydrogen (Para [0026]). 
Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I).
Regarding claims 34 and 35, the US’7751 reference teaches a process for extraction of hydrogen from a gas mixture comprising constituents such as hydrogen, carbon monoxide, nitrogen and carbon dioxide (Abstract).  The reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]).  In one embodiment the reference specifies that the gas mixture is syngas from partial oxidation that has been subjected to water-gas shift to increase the amount of hydrogen and decrease the amount of carbon monoxide (Para [0021]).  The shift step is considered as the processing unit that produces an enhanced gas.  The ratio of H2:CO is greater in the enhanced gas since the amount of monoxide is decreased in the shift.  The reference then captures hydrogen from the enhanced gas mixture by a selective membrane (Para [0029]).  This will yield a hydrogen rich stream and a tail gas with nitrogen and carbon dioxide with any other remaining constituents.  The H2 selective membrane separation section is considered as the purification unit. 
The difference between the invention of US’7751 and that of claim 34 is that claim 34 requires the purification unit to have a separate N2 removal unit and a CO2 removal unit.  The US’7751 reference does not separate these two remaining constituents.  
US’9231 teaches a system for removal of gases from a gas stream using a membrane and liquid solvent based system (Abstract).  The reference shows an embodiment where flue gas from a coal+air power plant is treated in a water knockout drum (See 88 in Fig. 7).  The gas leaving the knock out drum enters the membrane module, where CO2 selectively diffuses to the permeate side.  The solvent enters the permeate side of the membrane 90 in a counter current manner and absorbs the CO2 present in the permeate (which is more clearly shown in FIG. 2).  The absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane.  Some N2 may also diffuse to the other side (Para [0059]).  This step is considered as a nitrogen separation or removal step. The permeate is sent to downstream membrane separation unit for CO2 recovery (Para [0090]).  This means that the permeate from the first membrane is sent to the second membrane separation.  This will remove both N2 and CO2.  The liquid sorbent with the captured CO2 is regenerated in a column where CO2-rich solvent is stripped of CO2 resulting in a lean solvent (Para [0061]).  The retentate (or tail gas) from the second (or the downstream) membrane separation unit is recycled back upstream to the first membrane unit. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the two membrane separation steps after the H2 selective membrane as part of the purification unit of US’7751.  One would be motivated to do so in an effort to further separate nitrogen from CO2 from the tail gas. 
A further difference is that the US’7751 reference does not teach that the feedstock being processed is from a combustion engine. 
However, the US’7751 reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]).  The reference also teaches using natural gas reforming as the source of the gas mixture to be treated (Para [0003]).  The reference does not specify an internal combustion engine specifically.
However, a person of ordinary level of skill in the art would be motivated to use any source of the gas to be cleaned as long as the constituents to be removed are present.  The references are directed to address separation of hydrogen, carbon oxides and nitrogen.  These will be the constituents of the exhaust of an internal combustion engine. 
Regarding claims 40 and 49, the US’7751 reference teaches that the hydrogen rich permeate has up to 98% hydrogen (Para [0026]).  Although 98% is not exactly 99% pure.  The range of reference will read on the “about 99%” of the claim. 
Regarding claim 41, the US’7751 reference teaches that the hydrogen rich permeate has up to 98% hydrogen (Para [0026]). 
Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 45, the US’7751 teaches using a polymer hydrogen selective membrane (Para [0029]). 
There is no teaching in US’7751 and US’9231 regarding both the N2 separation and H2 membrane units being part of one single “first separation unit”. 
However, combining two separate units together in one unit and labeling it as a first separation unit does not limit the structure provided and that the structure is rendered obvious irrespective of how it is named. The N2 separation unit and H2 membrane unit are both merely grouped or bundled together as one unit.  
Regarding claim 46, there is no teaching in either of the references regarding including a pressure swing adsorption unit in the CO2 removal unit. 
However, the US’7751 reference teaches that the hydrogen rich permeate maybe further purified by method known in the art such as by a pressure swing adsorption step (Para [0028]). 
One would be motivated to further include a pressure swing adsorption section to further clean the gas mixture.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is considered obvious (MPEP §2143.1 D).

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Van Brugge and Jamal do not teach the limitation regarding the feedstock originating from an oxidizer such as an internal combustion engine. 
However, the Van Brugge reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]).  The reference also teaches using natural gas reforming as the source of the gas mixture to be treated (Para [0003]).  The reference does not specify an internal combustion engine specifically.  However, a person of ordinary level of skill in the art would be motivated to use any source of the gas to be cleaned as long as the constituents to be removed are present.  The references are directed to address separation of hydrogen, carbon oxides and nitrogen.  These will be the constituents of the exhaust of an internal combustion engine. 
Applicant further argues that there is no teaching in Van Brugge or Jamal to indicate a N2 removal unit. 
However, Jamal teaches a system for removal of gases and teaches N2 removal. The degree or magnitude of N2 removal is not claimed.  This reference teaches the absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane.  Some N2 may also diffuse to the other side (Para [0059]).  This step is considered as a nitrogen separation or removal step.
Applicant further argues that there is no teaching from Van Brugge or Jamal regarding recycling a tail gas back upstream. 
However Jamal teaches that the liquid sorbent with the captured CO2 is regenerated in a column where CO2-rich solvent is stripped of CO2 resulting in a lean solvent (Para [0061]).  The retentate (or tail gas) from the second (or the downstream) membrane separation unit is recycled back upstream to the first membrane unit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        

/STEVEN J BOS/Primary Examiner, Art Unit 1736